Mercure, J. P.
Appeal from a judgment of the County Court of Hamilton County (Halloran, J.), rendered May 12, 1997, upon a verdict convicting defendant of the crime of driving while intoxicated and the traffic infraction of speeding.
The sole contention advanced on appeal is that the jury’s verdict finding defendant guilty of driving while intoxicated in violation of Vehicle and Traffic Law § 1192 (3) is against the weight of the evidence. We disagree and accordingly affirm.
In our view, the experienced police officers’ testimony as to the manner in which defendant drove his vehicle, particularly his excessive speed, weaving within his lane and initial refusal to yield to the officers’ lights or siren, and his appearance and conduct, including evidence of defendant’s glassy eyes and the strong odor of an alcoholic beverage, defendant’s failure of or outright refusal to perform field dexterity tests, refusal to submit to a chemical test, unsteady gait and erratic behavior, provided abundant evidentiary support for the jury’s determination (see, People v Hasenflue, 252 AD2d 829, lv denied 92 NY2d 982; People v D’Angelo, 244 AD2d 788, lv denied 91 NY2d 890; People v Bowers, 201 AD2d 830, lv denied 83 NY2d 909). Thus, viewing the evidence in a neutral light, “we conclude that the jury’s finding that defendant voluntarily consumed alcohol to the extent that he was incapable to a substantial extent of employing the physical and mental abilities necessary to operate his vehicle in a reasonable and careful manner is not against the weight of the evidence” (People v D'Angelo, supra, at 789; see, People v Bleakley, 69 NY2d 490, 495; People v Cruz, 48 NY2d 419, 427-428, appeal dismissed 446 US 901).
Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed.